Citation Nr: 1224785	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  06-14 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for left shoulder disability.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The issue of entitlement to service connection for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The Veteran had active duty service from April 1966 to April 1969, and he is a Vietnam War veteran.

The issues pertaining to cervical spine disability and left shoulder disability come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The issue of TDIU comes before the Board on appeal from a February 2008 rating decision.  

In March 2009, the Board remanded these issues for further development.  

In April 2010, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is in the claims file.  

In June 2010, and again in March 2011, the Board again remanded these issues for additional development, including acquisition of VA treatment records and VA Compensation and Pension examinations.  Unfortunately, further development is warranted.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2011 the Board remanded the claims for service connection for a cervical spine and a left shoulder disorder for provision to the Veteran of a new C&P examination and opinions, including whether either disorder was related to the Veteran's service-connected right shoulder disability.  An examination was duly done in April 2011, and diagnoses of degenerative joint disease of the cervical spine, and left shoulder impingement/left rotator cuff tendonitis, was returned.  According to the examiner, the Veteran's degenerative joint disease was not incurred during service or aggravated beyond its natural course by his military duties.  The examiner added that the Veteran's cervical spine disorder was most likely caused by overuse.  Unfortunately, the examiner did not state whether the Veteran's cervical spine disability was caused or aggravated by the Veteran's service-connected right shoulder disability.  Additionally, the examiner provided no opinion at all regarding the Veteran's left shoulder disorder.  The matter must therefore be returned for compliance with the Board's March 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (providing that remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the Board's remand order).  

In addition to the foregoing, in its March 2011 remand the Board ordered that the Veteran be accorded an examination regarding his claim of entitlement to TDIU, and this was also done in April 2011.  At that time the Veteran's service-connected disabilities consisted of a right shoulder disability and pseudofolliculitis barbae  However, in May 2012 the Veteran was granted service connection for posttraumatic stress disorder (PTSD), effective May 17, 2011.  As the Veteran's service-connected disability picture has changed during the appeal period, a new opinion regarding the claim of TDIU is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Return the case to the April 2011 examiner for an opinion as to whether it is at least as likely as not (probability of 50 percent) that a currently diagnosed left shoulder disorder was incurred during service; and for an explanation (rationale) regarding the examiner's opinion that a currently diagnosed cervical spine disorder and left shoulder disorder was not caused by, or aggravated by, the Veteran's service-connected right shoulder disability.  

A rationale for all opinions must be provided.  With regard to the issue of service connection for a cervical spine disorder, the examiner must address the positive opinion evidence dated in May 2001 from the private orthopaedic surgeon, and resolve this evidence in her opinion.

IF, AND ONLY IF, THE APRIL 2011 EXAMINER IS NO LONGER AVAILABLE, schedule the Veteran for a new VA examination regarding the claims for service connection for a cervical spine disorder and a left shoulder disorder.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  

All indicated tests, such as x-rays and/or other appropriate radiology tests, must be done, and all findings reported in detail.  The examiner must also record all pertinent medical complaints and symptoms.

Then, citing accepted medical principles, including a review of the medical literature, if necessary, the examiner is asked to answer the following questions:

a).  Considering accepted medical principles, is it at least as likely as not (probability of 50 percent) that a currently diagnosed cervical spine disorder or left shoulder disorder was incurred during service?  

In responding as to whether a currently diagnosed cervical spine disorder was incurred in-service, the examiner must address the positive opinion evidence dated in May 2001 from the private orthopaedic surgeon regarding the etiology of the Veteran's cervical spine disorder.

b) If the examiner determines that a currently diagnosed cervical spine or left shoulder disorder is not directly related to service, then the examiner must state, for each disorder, whether the disorder was caused by, or is aggravated by, a service-connected disability; particularly, the Veteran's service-connected right shoulder disability.  

The examiner is advised that the term "aggravation" means a permanent increase in the nonservice-connected cervical spine disorder, or the nonservice-connected left shoulder disorder; that is, an irreversible worsening beyond the natural clinical course and character of the disorder due to a service-connected disability, as contrasted to a temporary worsening of symptoms.

The examiner is also advised that the term "as likely as not does not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as against.  More likely and as likely support the contended unemployability; less likely weighs against the claim. 

A rationale for all opinions must be provided.

2.  After adjudication of all pending claims for service connection, send the claims file for review by a C&P examiner regarding the Veteran's claim for total disability rating for compensation based on individual unemployability.  The claims file in its entirety must be provided to the VA examiner for review.  The examiner is specifically requested to opine as follows:

* whether it is at least as likely as not (probability of 50 percent) that the Veteran is unemployable as a result of a service-connected disability, or a combination of service-connected disabilities, reasonably certain to continue throughout his life, without regard to advancing age; 

* whether it is at least as likely as not (probability of 50 percent) that the Veteran is suffering from a service-connected disability or combination of service-connected disabilities sufficient to render it impossible for the average person to obtain or maintain substantially gainful employment, but only if it is reasonably certain that such disability(s) will continue throughout the Veteran's life, without regard to advancing age;

* whether it is at least as likely as not (probability of 50 percent) that the Veteran is suffering from a service-connected disease or disorder determined by the VA Secretary to be of such a nature or extent as to justify a determination that persons suffering therefrom are permanently and totally disabled.  

The Veteran's service-connected disabilities include degenerative changes and hypertrophy of the right anterior cruciate ligament joint (50 percent); PTSD (50 percent); and pseudofolliculitis barbae of the chin (30 percent).

The examiner is advised that the term "as likely as not does not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as against.  More likely and as likely support the contended unemployability; less likely weighs against the claim. 

A rationale must be provided for all opinions proffered.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  .  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


